Title: To Benjamin Franklin from the Marquis de Saint-Lambert, [after 1 March 1779]
From: Saint-Lambert, Jean-François, marquis de
To: Franklin, Benjamin


Monsieur.
[after March 1, 1779?]
Vous n’aurés peutetre pas connu sous le nom de mäer, L’officier dont je Vous ai parlé, ce nom est celui de la famille, mais il porte chès Vous le nom du chevalier de Villepré, il est lieutenant colonel au service des etats unis il est actuellement a nante ou il doit s’embarquer incessamment pour boston. La grace que Mr. de Tressan Vous demande c’est que le neveu du cher. de Villepré puisse partir avec son oncle. Ce neveu a de trés bons certificats du régiment ou il a servi. Il paroit sage, et on pourroit en etre Content en amerique. Je Vous serai obligé, monsieur, si Vous Voulès bien me faire un mot de rèponse. Je souhaite que Votre santé soit meilleure et que nous Vous donnions Vaisseaux argent etc. et ladresse de meilleurs amiraux, J’ai l’honneur d’etre avec toute la Veneration possible, Monsieur, Votre très obéissant serviteur
St. Lambert
 
Notation: St. St Lambert
